Cabell, P. and Baldwin, J.
concurred in the reasoning and opinion of Stanard, J. on the questions discussed by him; but they were of opinion that Taylor’s heirs should have been made parties ; and that the cause should be sent back, with directions to the plaintiff to amend his bill, and bring them before the court.
Brooke, J. concurred in the results of the opinion of Stanard, J.
The following was entered as the decree of the Court:
If the heirs of Eben Taylor had been before the Court below, when the decree was pronounced, this Court would now approve and affirm it in all its parts. But it was erroneous to decree the sale of the land, in the proceedings mentioned, in the absence of the heirs of the said Taylor. The decree is therefore reversed, and the cause is remanded for the purpose of having the said heirs made parties, &c. But as all the points in which the appellants were interested in seeking a reversal of the decree, have, in the opinion of this Court, been correctly decided against them, the Court, while it reverses the decree, awards the costs to the appellee as the party substantially prevailing.